Citation Nr: 1723954	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to June 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In the April 2010 substantive appeal, the Veteran asked to be afforded a local hearing before a Veterans Law Judge at the Board.  However, the Veteran failed to appear for his hearing.  Without good cause being shown for the failure to appear, the Board finds that his hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2016). 


FINDINGS OF FACT

1.  Tinnitus is etiologically related to service.

2.  The Veteran does not have a right ear hearing loss disability for VA purposes.

3.  The Veteran has had Level I hearing loss in his left ear since the effective date of service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for an initial compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, the duty to notify was satisfied in a December 2007 letter that fully addressed the required elements of the Veteran's claims.

VA's duty to assist includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's STRs, service personnel records, VA medical records, and lay statements are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with adequate VA examinations.  The record includes July 2008 and August 2008 VA examination reports and a September 2008 addendum opinion, which the Board finds to be thorough, complete, and contain sufficient bases upon which to reach a decision on the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges the Veteran's representative's contention that the Veteran needs a contemporaneous examination in order to adjudicate his claims.  Significantly, the Board notes that the Veteran was scheduled for a May 2013 VA audiological examination.  However, a May 2013 compensation and pension request inquiry indicated the Veteran's audio hearing loss and tinnitus examination requested on April 30, 2013 was cancelled on May 16, 2013 because the Veteran failed to report.  Neither the Veteran nor his representative has set forth good cause as to his failure to report to his May 2013 VA audio hearing loss and tinnitus examination. 

The Board notes that the duty to assist is not boundless in its scope.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

While the record does not contain a copy of the notice letter VA sent to the Veteran informing him of the date and time of the scheduled examination, the Court has held that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  See Kyhn v. Shinseki, 23 Vet.App. 335 (2010).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this in case, the Veteran has failed to assert or establish clear and convincing evidence rebutting the presumption of regularity. 

Accordingly, the provisions of 38 C.F.R. § 3.655 address the disposition of claims where claimants for VA benefits fail to report for scheduled examinations without good cause.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

As such, the Board will proceed to review and decide the claims based on the evidence that is of record.  

	II.  Service Connection

Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  

To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including sensorineural hearing loss, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purpose of applying the laws administered by the VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Even if audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160 (noting that "if evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of [38 U.S.C.A. § 1110 ] would be satisfied"). 

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a Veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a Veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

A veteran is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

A.  Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.  The Board notes that the Veteran had a military occupational specialty (MOS) as a heavy truck driver and received a combat decoration while serving in the Republic of Vietnam.  The Veteran reported that he was exposed to noises from machine guns, grenades, rockets, and claymores. 

With regard to the first element of service connection, current disability, the Veteran has stated that he currently has ringing and buzzing in the ears.  See July 2008 VA examination report.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.  Therefore, the Board determines that the first element of service connection is satisfied.  

Turning to the second element of service connection, the Veteran has reported ringing in his ears as a result of traumatic noise exposure.  The Board notes that the Veteran is service connected for left ear hearing loss due to noise exposure in service based on his military experience.  In particular, the Veteran was exposed to hazardous noise during combat in the Republic of Vietnam.  Thus, noise exposure in service is conceded, and the Veteran has established an in-service event or injury for his claim of service connection for his tinnitus.

Finally, with regard to the third element of service connection, nexus, the Veteran asserts he has had tinnitus since service.  The Board acknowledges that the Veteran reported "periodic tinnitus" in both ears; however the Veteran also explained that he did not get the ringing/buzzing sounds as often as he used to have it before.  In affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's tinnitus has been present since service, but the symptoms of ringing and buzzing of both ears have had periodic episodes of increased and decreased severity over the years.  See July 2008 and August 2008 VA examination reports.  In affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's statements regarding continuous symptoms to be competent because tinnitus is observable by a layperson.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's statements are credible as they have been consistent with respect to the in-service acoustic trauma that he sustained and that the ringing and buzzing symptoms have continued since service.  A layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the consistency of the Veteran's statements, the Board finds his assertions of continuity of symptomatology to be credible and probative.  

The Board recognizes the September 2008 addendum wherein the VA examiner opined that the Veteran's tinnitus is not related to acoustic trauma in service and explained it is most likely consistent with normal ear noises that everyone hears periodically.  Nevertheless, the Board has conceded in-service acoustic trauma and finds credible reports of continuity of symptomatology since service.  Therefore, in affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's tinnitus was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.303, 3.309(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss as a result of in-service noise exposure from machine guns, grenades, rockets, and claymores.  The Veteran reported that he has had hearing problems since he returned from Vietnam.  In his December 2008 notice of disagreement (NOD), the Veteran asserted that the significant differences in levels of pure tone threshold experienced during military induction and separation physicals established that his hearing loss was incurred in service. 

As an initial matter, Board notes that the Veteran is currently service connected for left ear hearing loss.  With regard to the right ear, audiological testing results are documented in July 2008 and August VA examination reports.  The results showed pure tone thresholds in dB, at 500, 1000, 2000, 3000, and 4000 Hz, of 10, 10, 10, 15, and 15, respectively, of the right ear.  Additionally, the Veteran's right ear Maryland CNC Word List Speech Recognition score was 96.  Accordingly, the Veteran's testing results do not establish a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  The Board notes the Veteran's contention that his STRs support that he has a hearing loss disability based upon the significant difference in levels of pure tone threshold experienced during military induction and separation physicals.  However, the evidence of record does not establish a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, the Veteran does not have a right ear hearing loss disability for VA purposes.  
In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any diagnosis of right ear hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds the evidence with regard to the claim for service connection for right ear hearing loss does not reach the level of equipoise and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection for right ear hearing loss must be denied.

      III.  Increased Rating- Left Ear Hearing Loss

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran contends that his service-connected left ear hearing loss disability is more severely disabling than reflected by the evaluation assigned.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the Rating Schedule requires assignment of a Roman numeral designation, ranging from Level I to Level XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes. 

In exceptional cases, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA will determine the level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis 

The Veteran is service connected for left ear hearing loss by way of a December 2008 rating decision.  The Veteran contends that his left ear hearing loss warrants an initial compensable rating.

The evidence of record includes July 2008 and August 2008 VA examination reports indicating the Veteran reported that his situation of greatest hearing difficulty was hearing on the telephone and reported having to use his right ear.  The examination report indicated the Veteran's otoscopy was unremarkable bilaterally, tympanometry indicated middle ear functioning was normal bilaterally, and inter-test consistency was good bilaterally.  Audiometry revealed pure tone thresholds in dB, at 1000, 2000, 3000, and 4000 Hz, of 10, 15, 20 and 50, respectively, of the left ear.  The average pure tone threshold was 23.75 decibels in the left ear.  Speech recognition score was 96 percent for the left ear. 

Under Table VI, the examination results correspond to Level I hearing for the left ear.  The nonservice-connected right ear is assigned a Roman numeral designation of Level I.  38 C.F.R. § 4.85.  Pursuant to Table VII, applying the scores of Level I in the left ear and Level I in the right ear results in a noncompensable disability rating.  The Veteran's left ear hearing disability does not meet the criteria of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

Based on the above findings, the Board finds that the Veteran's left ear hearing loss does not warrant a compensable evaluation for the period on appeal.  The Board has considered the Veteran's assertions as to the severity of his hearing loss, including his reports of difficulty hearing conversations.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Lendenmann, 3 Vet. App. at 349.  The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, the Board must make its determination based on the results of the audiology tests of record.  See Lendenmann, 3 Vet. App. at 349.  In other words, in deriving a schedular rating, the Board is bound by law to apply the Rating Schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In summary, the preponderance of evidence is against granting a compensable schedular rating for left ear hearing loss.  Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied. 

An initial compensable evaluation for left ear hearing loss is denied. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


